Name: Commission Regulation (EC) NoÃ 562/2005 of 5 April 2005 laying down rules for the implementation of Council Regulation (EC) NoÃ 1255/1999 as regards communications between the Member States and the Commission in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural policy;  information and information processing;  processed agricultural produce;  economic geography;  EU institutions and European civil service;  economic policy
 Date Published: nan

 14.4.2005 EN Official Journal of the European Union L 95/11 COMMISSION REGULATION (EC) No 562/2005 of 5 April 2005 laying down rules for the implementation of Council Regulation (EC) No 1255/1999 as regards communications between the Member States and the Commission in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 40 thereof, Whereas: (1) Commission Regulation (EC) No 1498/1999 of 8 July 1999 laying down rules for the implementation of Council Regulation (EEC) No 804/68 as regards communications between the Member States and the Commission in the milk and milk products sector (2), has been substantially amended several times. Regulation (EC) No 1255/1999 and all the regulations laying down rules for the implementation thereof have introduced a number of amendments. For the sake of clarity, Regulation (EC) No 1498/1999 should therefore be repealed and replaced by a new Regulation. (2) Appraisal of the production and market situation in the milk and milk products sector necessitates a regular exchange of information on the operation of the intervention measures provided for in Regulation (EC) No 1255/1999, particularly with regard to changes in stocks of the products concerned, held by intervention agencies and in private storage. (3) Aid for skimmed milk processed into casein and refunds can be fixed only on the basis of information on changes in prices both on the internal market and in international trade. (4) The accurate and regular monitoring of trade flows to assess the effect of refunds requires information on exports of products for which refunds are fixed, particularly the quantities awarded under tendering procedures. (5) The implementation of the Agreement on Agriculture concluded under the Uruguay Round of multilateral trade negotiations (hereinafter referred to as the Agreement on Agriculture), approved by Council Decision 94/800/EC (3) requires a wide range of detailed information to be provided on imports and exports, in particular with regard to licence applications and the way licences are used, in order to ensure compliance with undertakings under the Agreement on Agriculture. Rapid information on export trends is needed in order to make maximum use of those undertakings. Under that Agreement, food aid exports are not subject to the constraints applying to subsidised exports. It should be provided that communications relating to export licence applications must accordingly specify which licence applications cover food aid supplies. (6) Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products (4) lays down special rules for the export of certain milk products to Canada, the United States and the Dominican Republic. Provision should be made for the relevant information to be communicated. (7) Regulation (EC) No 174/1999 introduces specific arrangements for the grant of refunds on ingredients of Community origin in processed cheese manufactured under the inward processing arrangements. Provision should be made for the relevant information to be communicated. (8) Under Article 5 of Regulation (EC) No 174/1999, in certain cases, export licences can be valid for exportation of a product with a code other than that entered in box 16 of the licence. Provision should be made for the relevant information to be communicated. (9) Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (5), provides for certain import quotas to be administered by means of IMA 1 certificates issued by the authorities of third countries. The Member States inform the Commission of the quantity of products for which import licences are issued on the basis of IMA 1 certificates. Experience has shown that such notification is not always sufficient to allow such imports to be monitored closely at each stage. Provision should be made for additional information to be communicated. (10) Experience gained over the years in processing the information received by the Commission has shown that it is sometimes communicated on an excessively frequent basis. Therefore, the frequency of some communications has been reduced. (11) It is essential to be able to compare price quotations for products, particularly for the purposes of calculating refunds and aid amounts. It is also necessary to know how plausible these price quotations are, by weighting the data. (12) Means of communication have evolved considerably in recent years. Account should be taken of that evolution to make communications more rapid, more efficient and more secure. (13) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: CHAPTER I STOCKS AND INTERVENTION Article 1 1. In the case of intervention measures taken under Article 6(1) of Regulation (EC) No 1255/1999, Member States shall communicate the following information to the Commission not later than the 10th of each month for the previous month: (a) the quantities of butter in storage at the end of the month concerned and the quantities entering and leaving storage during that month, using the model in Annex I, Part A, to this Regulation; (b) a breakdown of the quantities of butter leaving storage during the month concerned, according to the regulations by which they are covered, using the model in Annex I, Part B, to this Regulation; (c) a breakdown by age of the quantities of butter in storage at the end of the month concerned, using the model in Annex I, Part C, to this Regulation. 2. In the case of intervention measures taken under Article 6(3) of Regulation (EC) No 1255/1999, Member States shall communicate the following information to the Commission not later than the 10th of each month for the previous month, using the model in Annex II to this Regulation: (a) the quantities of butter and cream converted into butter equivalent entering and leaving storage during the month concerned. (b) the total quantity of butter and cream converted into butter equivalent in storage at the end of the month concerned. Article 2 In the case of intervention measures taken under Article 7(1) of Regulation (EC) No 1255/1999, Member States shall communicate, not later than the 10th of each month for the previous month: (a) the quantities of skimmed-milk powder in storage at the end of the month concerned and the quantities entering and leaving storage during that month, using the model in Annex III, Part A, to this Regulation; (b) a breakdown of the quantities of skimmed-milk powder leaving storage during the month concerned, using the model in Annex III, Part B, to this Regulation; (c) a breakdown by age of the quantities of skimmed-milk powder in storage at the end of the month concerned, using the model in Annex III, Part C, to this Regulation. Article 3 In the case of intervention measures taken under Articles 8 and 9 of Regulation (EC) No 1255/1999, Member States shall communicate, not later than the 10th of each month for the previous month, using the model in Annex IV to this Regulation: (a) the quantities of cheese entering and leaving storage during the month concerned, broken down by categories of cheese; (b) the quantities of cheese in storage at the end of the month concerned, broken down by categories of cheese. Article 4 For the purposes of this Chapter, the following definitions shall apply: (a) quantities entering means quantities physically placed in storage, whether or not taken over by the intervention agency; (b) quantities leaving means quantities which have been removed or, if taken over by the purchaser before removal, quantities taken over. CHAPTER II MEASURES RELATING TO AID FOR SKIMMED MILK AND SKIMMED-MILK POWDER Article 5 1. In the case of aid granted under Article 11(1) of Regulation (EC) No 1255/1999 for skimmed milk and skimmed-milk powder used in feeding stuffs, Member States shall communicate the following information to the Commission, not later than the 20th of each month for the previous month, using the model in Annex V to this Regulation: (a) the quantities of skimmed milk used in the manufacture of compound feeding stuffs covered by aid applications submitted during the month concerned; (b) the quantities of denatured skimmed-milk powder covered by aid applications submitted during the month concerned; (c) the quantities of skimmed-milk powder used in the manufacture of compound feeding stuffs covered by aid applications submitted during the month concerned. 2. In the case of aid granted under Article 12 of Regulation (EC) No 1255/1999 for skimmed milk processed into casein, Member States shall communicate to the Commission, not later than the 20th of each month, using the model in Annex V to this Regulation, the quantities of skimmed milk covered by aid applications submitted during the previous month. Such quantities shall be broken down according to the quality of the casein or caseinates produced. CHAPTER III PRICES Article 6 1. Member States shall communicate to the Commission not later than each Wednesday 11 a.m. (Brussels time) the ex-factory prices applied in their territory in the previous week for products listed in Annex VI. Member States shall communicate prices reported by operators for dairy products, except for cheeses, where national production represents 2 % or more of the Community production, or where its production is considered as representative at national level by the competent national authority. For cheeses, Member States shall communicate prices by type of cheese, representing 8 % or more of the total national cheese production. 2. Member States shall communicate to the Commission no later than one month after the end of the previous month the prices of raw milk paid to milk producers in their territory. The prices shall be expressed as weighted averages established in the form of sample surveys by the Member State authority. 3. Member States shall take the necessary steps to ensure that their communications on the prices applied in the Community are representative, accurate and complete. To this end, the Member States shall notify the Commission annually by 31 May at the latest a report following the standard questionnaire in Annex XII. 4. The Member States shall take the measures necessary to ensure that the economic operators concerned provide them with the information required within the relevant time limits. 5. For the purpose of this Article ex-factory price means the price at which the product is purchased from the enterprise, excluding taxes (VAT) and any other cost (transport, loading, handling, storage, pallets, insurance, etc.). The price is expressed as weighted average established in the form of sample surveys by the Member State authority. CHAPTER IV TRADE SECTION 1 IMPORTS Article 7 Member States shall communicate the following information to the Commission: 1. not later than one month following the end of the quota year for the previous quota year, the quantities of products covered by import licences issued under the quotas referred to in Article 5 of Regulation (EC) No 2535/2001, broken down by CN code and by country of origin code; 2. not later than 10 January and 10 July for the six previous months, the quantities of products covered by import licences issued under the quotas referred to in Article 24 of Regulation (EC) No 2535/2001, broken down by CN code and by country of origin code; 3. not later than the 10th of each month for the previous month, the quantities of products covered by import licences subject to the application of non-preferential duties as referred to in the Common Customs Tariff, broken down by CN code and by country of origin code; 4. not later than the 10th of each month for the previous month, the quantities of products, covered by import licences issued for imports under Article 1 of Council Regulation (EC) No 2007/2000 (6) and under Article 10 of the Interim Agreement between the Community and Lebanon approved by Council Decision 2002/761/EC (7) broken down by CN code and by country of origin code; 5. not later than the 10th of each month for the previous month, the quantities of products, covered by import licences issued under the quotas referred to in Article 20 of Regulation (EC) No 2535/2001, broken down by CN code and by country of origin code; 6. once a year, not later than three months after the end of each quota period, the unused quantities of licences issued within the framework of import quotas referred to in Regulation (EC) No 2535/2001, broken down by quota number, CN code and country of origin code. Where applicable, Member States shall inform the Commission that no licences have been issued for the relevant reference periods. Article 8 By 31 March at the latest in respect of the previous year, using the model in Annex VII, Member States shall communicate the following data to the Commission, broken down by CN code, concerning the import licences issued on presentation of an IMA 1 certificate, in accordance with Chapter III of Title 2 of Regulation (EC) No 2535/2001, specifying the IMA 1 certificate numbers: (a) the quantity of products covered by the certificate and the date of issue of the import licences; b) the quantity of products in respect of which the security has been released. SECTION 2 EXPORTS Article 9 1. Member States shall communicate the following information to the Commission by 6 p.m. on each working day: (a) the quantities, broken down by code of the export refund nomenclature for milk products and by destination code, covered by applications submitted that day for licences: (i) as referred to in Article 1 of Regulation (EC) No 174/1999, with the exception of those referred to in Article 17 of that Regulation, (ii) as referred to in Article 17 of Regulation (EC) No 174/1999; (b) where appropriate, that no applications referred to in point (a) have been submitted on that day; (c) the quantities, broken down by application and by code of the export refund nomenclature for milk products and by destination code, covered by applications submitted on that day for provisional licences referred to in Article 8 of Regulation (EC) No 174/1999, indicating: (i) the closing date for submitting tenders, accompanied by a copy of the document confirming the invitation to tender for the quantities applied for, (ii) the quantity of products covered by the invitation to tender or, in the case of an invitation to tender opened by the armed forces in accordance with Article 36(1)(c) of Commission Regulation (EC) No 800/1999 (8) not specifying the quantity, the approximate quantity broken down as specified; (d) the quantities, broken down by code of the export refund nomenclature for milk products and by destination code, for which the provisional licences referred to in Article 8 of Regulation (EC) No 174/1999 were definitively issued or cancelled that day, indicating the body issuing the invitation to tender, the date of the provisional licence and the quantity it covers, using the model in Annex VIII Part A, to this Regulation; (e) where appropriate, the revised quantity of products covered by the invitation to tender referred to in point (c), using the model in Annex VIII Part A, to this Regulation; (f) the quantities, broken down by country and by code of the export refund nomenclature for milk products, covered by definitive licences with a refund issued under Articles 20 and 20a of Regulation (EC) No 174/1999, using the model in Annex VIII, Part B, to this Regulation. 2. As regards the communication referred to in paragraph 1 (c)(i), where more applications have been submitted for the same invitation to tender, one communication per Member State will suffice. 3. Member States shall not communicate on a daily basis the quantities for which export licence applications have been submitted under the second subparagraph of Article 1(1) and Articles 18, 20 and 20a of Regulation (EC) No 174/1999 where no refund has been applied for, or where they are for supplies of food aid within the meaning of Article 10(4) of the Agreement on Agriculture concluded under the Uruguay Round. Article 10 Member States shall communicate to the Commission on Monday each week for the previous week the quantities, broken down by code of the export refund nomenclature for milk products, covered by applications for the licences referred to in the second subparagraph of Article 1(1) of Regulation (EC) No 174/1999, without a refund, using the model in Annex VIII, Part C, to this Regulation. Article 11 Member States shall communicate the following information to the Commission before the 16th of each month for the previous month: (a) the quantities, broken down by code of the export refund nomenclature for milk products, covered by licence applications cancelled under point (b) of the first subparagraph of Article 10(3) of Regulation (EC) No 174/1999, indicating the refund rate, using the model in Annex IX, Part A, to this Regulation; (b) the quantities, broken down by code of the export refund nomenclature for milk products, not exported after expiry of the period of validity of the relevant licences, and the relevant refund rate, using the model in Annex IX, Part B, to this Regulation; (c) the quantities, broken down by code of the export refund nomenclature for milk products and by destination code, covered by export licence applications for supplies of food aid in accordance with Article 10(4) of the Agreement on Agriculture concluded under the Uruguay Round, using the model in Annex IX, Part C, to this Regulation; (d) the quantities of milk products, broken down by CN code and by country of origin code, which are not in one of the situations referred to in Article 23(2) of the Treaty and are imported for use in the manufacture of products falling within CN code 0406 30, in accordance with the third indent of Article 11(6) of Regulation (EC) No 800/1999 and for which the authorisation referred to in Article 17(1) of Regulation (EC) No 174/1999 has been granted, using the model in Annex IX, Part D, to this Regulation; (e) the quantities broken down by CN code or, where appropriate, by code of the export refund nomenclature for milk products, for which definitive licences have been issued and where no refund is applied for, as referred to in Articles 18 and 20 of Regulation (EC) No 174/1999, using the model in Annex IX, Part E, to this Regulation. Article 12 Member States shall communicate to the Commission before the 16th of each month (n) for month n-4, using the model in Annex X, Part A, the quantities, broken down by CN code and destination code, for which the formalities for export without a refund have been completed. Article 13 Member States shall communicate the following information to the Commission before 16 July for the previous GATT year: (a) the quantities for which application of Article 5(3) of Regulation (EC) No 174/1999 has been accepted and in so far as it results in a difference in the export refund granted, indicating the refund rate and the code of the export refund nomenclature for milk products entered in box 16 of the export licence issued and the code of the export refund nomenclature for the product actually exported, using the model in Annex X, Part B, to this Regulation. (b) the quantities, broken down by code of the export refund nomenclature for milk products, to which Article 18(3) of Regulation (EC) No 800/1999 has been applied, in so far as the refund rate actually applied is different from that indicated on the licence, and the refund for the destination indicated on the licence and that actually applied, using the model in Annex X, Part C, to this Regulation. CHAPTER V GENERAL AND FINAL PROVISIONS Article 14 Member States shall communicate to the Commission the information required under this Regulation using the means of communication provided for in Annex XI. Article 15 The Commission shall keep available for the Member States the data transmitted by them. Article 16 Regulation (EC) No 1498/1999 is repealed. Regulation (EC) No 1498/1999 shall continue to apply to transmission of data relating to the period before the application of this Regulation. References made to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex XIII. Article 17 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2005. However, Article 6(3) shall apply from 31 May 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 174, 9.7.1999, p. 3. Regulation as last amended by Regulation (EC) No 1681/2001 (OJ L 227, 23.8.2001, p. 36). (3) OJ L 336, 23.12.1994, p. 1. (4) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 2250/2004 (OJ L 381, 28.12.2004, p. 25). (5) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 810/2004 (OJ L 149, 30.4.2004, p. 138). (6) OJ L 240, 23.9.2000, p. 1. (7) OJ. L 262, 30.9.2002, p. 1. (8) OJ L 102, 17.4.1999, p. 11. ANNEX I A. Application of Article 1(1)(a) of Regulation (EC) No 562/2005 B. Application of Article 1(1)(b) of Regulation (EC) No 562/2005 C. Application of Article 1(1)(c) of Regulation (EC) No 562/2005 ANNEX II Application of Article 1(2) of Regulation (EC) No 562/2005 ANNEX III A. Application of Article 2(a) of Regulation (EC) No 562/2005 B. Application of Article 2(b) of Regulation (EC) No 562/2005 C. Application of Article 2(c) of Regulation (EC) No 562/2005 ANNEX IV Application of Article 3 of Regulation (EC) No 562/2005 ANNEX V Application of Article 5 of Regulation (EC) No 562/2005 COMMISSION OF THE EUROPEAN COMMUNITIES  DG AGRI  ANIMAL PRODUCTS UNIT ANNEX VI List of products referred to in Article 6(1) of Regulation (EC) No 562/2005 COMMISSION OF THE EUROPEAN COMMUNITIES  DG AGRI  ANIMAL PRODUCTS UNIT Product CN code Representative weight (1) Remarks (2) 1. Whey powder 0404 10 02 25 kg 2. Skimmed-milk powder of intervention quality 0402 10 19 INTV 25 kg 3. Skimmed-milk powder for animal feed 0402 10 19 ANIM 20 t 4. Whole milk powder 0402 21 19 25 kg 5. Unsweetened condensed milk 0402 91 19 0,5 kg 6. Sweetened condensed milk 0402 99 19 0,5 kg 7. Butter 0405 10 19 25 kg 8. Butter oil 0405 90 10 200 kg 9. Cheeses (3) (3) 10. Lactose 1702 19 00 LACT 25 kg (bags) 11. Casein 3501 10 25 kg (bags) 12. Caseinates 3501 90 90 25 kg (1) If a price corresponds to other weight of product than laid down in the Annex, Member State shall provide a price equivalent to standard weight. (2) Indicate where the method used differs from the method communicated to the Commission by the questionnaire in Annex XII. (3) Member States shall communicate price information of cheese types representing 8 % or more of their national production. ANNEX VII Application of Article 8 of Regulation (EC) No 562/2005 ANNEX VIII A. Application of Article 9(1)(d) and (e) of Regulation (EC) No 562/2005 B. Application of Articles 9(1)(f) of Regulation (EC) No 562/2005 C. Application of Article 10 of Regulation (EC) No 562/2005 ANNEX IX A. Application of Article 11(a) of Regulation (EC) No 562/2005 B. Application of Article 11(b) of Regulation (EC) No 562/2005 C. Application of Article 11(c) of Regulation (EC) No 562/2005 D. Application of Article 11(d) of Regulation (EC) No 562/2005 E. Application of Article 11(e) of Regulation (EC) No 562/2005 ANNEX X A. Application of Article 12 of Regulation (EC) No 562/2005 B. Application of Article 13(a) of Regulation (EC) No 562/2005 C. Application of Article 13(b) of Regulation (EC) No 562/2005 ANNEX XI Application of Article 14 of Regulation (EC) No 562/2005 COMMISSION OF THE EUROPEAN COMMUNITIES  DG AGRI  ANIMAL PRODUCTS UNIT Relevant part of Regulation Type of communications All articles in Chapter I E-mail : AGRI-INTERV-DAIRY@cec.eu.int All articles in Chapter II E-mail : AGRI-AID-DAIRY@cec.eu.int Article 6, paragraph 1 IDES Article 6, paragraph 3 and 4 E-mail : AGRI-PRICE-EU-DAIRY@cec.eu.int Article 7, paragraph 1  licences issued under Article 5(a) of Regulation (EC) No 2535/2001 IDES: code 7  licences issued under Article 5(b) of Regulation (EC) No 2535/2001 IDES: code 5  licences issued under other paragraphs of Article 5 of Regulation (EC) No 2535/2001 IDES: code 6 Article 7, paragraph 2 IDES: code 6 Article 7, paragraph 3 IDES: code 8 Article 7, paragraph 4 IDES: code 6 Article 7, paragraph 5 and 6 E-mail : AGRI-IMP-DAIRY@cec.eu.int Article 8 E-mail : AGRI-IMP-DAIRY@cec.eu.int Article 9, paragraph 1(a)(i) IDES: code 1 Article 9, paragraph 1(a)(ii) IDES: code 9 Article 9, paragraph 1(c)(i) Fax : (32-2) 295 33 10 Article 9, paragraph 1(c)(ii) IDES: code 2 Rest relevant part of Article 9 E-mail : AGRI-EXP-DAIRY@cec.eu.int Article 10 E-mail : AGRI-EXP-DAIRY@cec.eu.int Article 11 E-mail : AGRI-EXP-DAIRY@cec.eu.int Article 12 E-mail : AGRI-EXP-DAIRY@cec.eu.int Article 13 E-mail : AGRI-EXP-DAIRY@cec.eu.int ANNEX XII Application of Article 6 of Regulation (EC) No 562/2005 COMMISSION OF THE EUROPEAN COMMUNITIES  DG AGRI  ANIMAL PRODUCTS UNIT QUESTIONNAIRE Annual report on the price methodological information for raw milk and dairy products used for price communications between the Member States and the Commission (Article 6) 1 Organisation and structure of the market: general overview of the market structure for the product in question 2 Product definition: composition (fat content, dry matter content, water content in the non-fatty matter), quality class, age or maturing stage, presentation and packing conditions (e.g. in bulk, in 25 kg sacks), other characteristics 3 Place and procedure of recording: (a) the body responsible for price statistics (address, fax, e-mail), (b) the number of recording points and the geographical area or region to which the prices apply, (c) the survey method (e.g. direct survey of the first buyers). If prices are established by a marketing board, an indication should be given as to whether they are based on opinion or fact. If secondary material is used, the sources should be stated (e.g. use of market reports), (d) statistical processing of prices, including conversion factors used to convert the weight of product into the representative weight, laid down in Annex VI 4 Representativeness: the share of the products recorded (e.g. in sales) 5 Other relevant aspects ANNEX XIII Correlation Table Regulation (EC) No 1498/1999 Present Regulation Article 1(2) (a) and (b) Article 1(2) (a) Article 1(2) (c) Article 1(2) (b) Article 2 Article 2 Article 3(a)  Article 3(b) Article 3(a) Article 3(c) Article 3(a) Article 3(d) Article 3(b) Article 4 Article 4 Article 5(1)(a) (i)  Article 5(1)(a)(ii)  Article 5(1)(a)(iii) Article 5(1)(a) Article 5(1)(b)  Article 5(2)(a) Article 5(1)(b) Article 5(2)(b) Article 5(1)(c) Article 5(2)(c)  Article 5(3) Article 5(2) Article 6(1) (a) and (b) Article 6(1) Article 6(2) Article 6(3) Article 7(1), (2), (3), (4) and (6) Article 7(1) Article 7(5) Article 7(3) Article 7(7) Article 7(4) Article 7a  Article 8 Article 8 Article 9(1)(a) Article 9(1) (a) and (b) Article 9(1)(b) Article 9(1)(c)(i)  Article 9(1)(c)(ii) Article 9(1)(c) Article 9(1)(d) Article 9(1)(d) Article 9(1)(e) Article 9(2)(a) Article 11(a) Article 9(2)(b) and (c) Article 11(b) Article 9(2)(d) Article 9(1)(f) Article 9(2)(e) Article 11(c) Article 9(2)(f) Article 11(d) Article 9(2)(g) Article 13(a) Article 9(3)(a) Article 12 Article 9(3)(b) Article 13(b) Article 9(4) Article 11(e) Article 9(5) Article 14 Article 10 